DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,209,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious wherein the sloped grating comprises spaced grooves in a sloped portion of the photonic element, the spaced grooves being oriented substantially vertically relative to the upper surface of the substrate; and an upper cladding material over the photonic element and the sloped grating in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a sloped grating formed in the sloped portion of the waveguide core material, the sloped grating configured to redirect light from a horizontal direction along the horizontal portion of the waveguide core material to a vertical direction substantially orthogonal to the horizontal direction, wherein the sloped grating comprises spaced grooves in the sloped portion of the 
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a sloped grating formed at sloped portion of the photonic element and configured to direct light into or out of the photonic element, wherein the sloped grating comprises spaced grooves in the sloped portion of the photonic element, the spaced grooves being oriented substantially vertically relative to the upper surface of the substrate; and an upper cladding disposed over the photonic element, the upper cladding having an upper surface that is substantially parallel to the horizontal portion of photonic element in combination with the rest of claim 11.
It is noted that claim 11 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874